[gwithntsufm1000001.jpg]

Exhibit 10.35

Aldeyra Therapeutics, Inc.
131 Hartwell Avenue, Suite 320
Lexington, MA 02421

April 19, 2018

Mr. David B. McMullin

xxx xxxxxxx xxxx xxxx

xxxxxxx, xx xxxxx

Dear Dave,

Aldeyra Therapeutics, Inc. (the “Company”) is pleased to offer you employment on
the following terms:

 

1.

Position.  Your initial title will be Senior Vice President, Corporate
Development and Strategy and you will initially report to the Company’s Chief
Executive Officer, Todd C. Brady, M.D., Ph.D. This is a full-time
position.  While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company.  By
signing this letter agreement, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.

 

2.

Cash Compensation.  The Company will pay you a starting salary at the rate of
$14,583.34 per pay period (twenty four pay periods per year), payable in
accordance with the Company’s standard payroll schedule.  This salary will be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time.  In addition, you will be eligible to be considered
for an incentive bonus for each fiscal year of the Company.  The bonus (if any)
will be awarded based on objective or subjective criteria established by your
supervisor and approved by the Company’s Chief Executive Officer.  Your target
bonus will be equal to 30% of your annual base salary.  Any bonus for the fiscal
year in which your employment begins will be prorated, based on the number of
days you are employed by the Company during that fiscal year.  Any bonus for a
fiscal year is expected to be paid within 2.5 months after the close of that
fiscal year, but only if you are still employed by the Company at the time of
payment.  The determinations of the Company’s Board of Directors or its
Compensation Committee with respect to your bonus will be final and binding.

 

3.

Employee Benefits.  As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits.  In addition, you will
be entitled to 4 weeks paid time off in accordance with the Company’s time off
policy, as in effect from time to time.  The Company performs annual employee
evaluations and reviews, during which the potential for promotions, employee
compensation adjustments, and other employment modifications is assessed.

GDSVF&H\

 

--------------------------------------------------------------------------------

Mr. David B. McMullin

April 19, 2018

Page 2

 

 

 

4.

Stock Options.  Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase 225,000
shares of the Company’s Common Stock (the “Option”).  The exercise price per
share of the Option will be determined by the Board of Directors or the
Compensation Committee when the Option is granted.  The Option will be subject
to the terms and conditions applicable to options granted under the Company’s
2013 Stock Plan (the “Plan”) and the applicable Stock Option Agreement.  You
will vest in 25% of the Option shares after 12 months of continuous service with
the Company, and the balance will vest in equal monthly installments over the
next 36 months of continuous service, as described in the applicable Stock
Option Agreement.

The Option will be subject to acceleration in connection with a change of
control, subject to the terms and conditions of the Company’s Change in Control
Plan effective as of March 28, 2017, as such plan may be amended or restated
from time to time.

 

 

5.

Severance Benefits.

 

a.

General. If you are subject to an Involuntary Termination, then you will be
entitled to the benefits described in this Section 5.  However, this Section 5
will not apply unless you (i) have returned all Company property in your
possession, (ii) have resigned as a member of the Boards of Directors of the
Company and all of its subsidiaries, to the extent applicable, and (iii) have
executed a general release of all claims that you may have against the Company
or persons affiliated with the Company. The release must be in the form
prescribed by the Company, without alterations. You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the "Release Deadline"). The Release Deadline will in no event be later than 50
days after your Separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section 5.

 

b.

Salary Continuation. If you are subject to an Involuntary Termination, then the
Company will continue to pay your base salary for a period of 6 months after
your Separation. Your base salary will be paid at the rate in effect at the time
of your Separation and in accordance with the Company's standard payroll
procedures. The salary continuation payments will commence within 60 days after
your Separation and, once they commence, will include any unpaid amounts accrued
from the date of your Separation. However, if the 60-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year.

 

c.

Cash Bonus. If you are subject to an Involuntary Termination, then the Company
will pay you a lump-sum in cash equal to the greater of (i) your target bonus
for the year in which the Involuntary Termination occurs or (ii) the actual
bonus paid to you with respect to the Company's most recently completed fiscal
year. Such payment will be made within 60 days after your Separation; however,
if such 60-day period spans two calendar years, then the payment will in any
event be made in the second calendar year.

GDSVF&H\

 

--------------------------------------------------------------------------------

Mr. David B. McMullin

April 19, 2018

Page 3

 

 

 

d.

COBRA.   If you are subject to an Involuntary Termination and you elect to
continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA") following your Separation, then  the Company will
pay the same portion of your monthly  premium under COBRA as it pays for active
employees and their eligible dependents until  the earliest of (i) the close of
the 6-month period following your Separation,  (ii) the expiration  of your
continuation coverage under COBRA or (iii) the date when you become  eligible
for substantially equivalent health insurance coverage in connection with new
employment or self-employment. Such payments will be treated as taxable
compensation income to you if required or advisable, in the Company's sole
discretion, to avoid adverse consequences to you, the Company or the Company's
other employees.

 

 

6.

Confidentiality, Non-Competition and Work Product Agreement.  Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard “Confidentiality, Non-Competition and
Work Product Agreement”, a copy of which is attached hereto as Exhibit A.

 

7.

Employment Relationship.  Employment with the Company is for no specific period
of time.  Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without Cause, subject to the severance benefits you may be
entitled to under this letter.  Any contrary representations that may have been
made to you are superseded by this letter agreement.  This is the full and
complete agreement between you and the Company on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

 

8.

Tax Matters.

 

a.

Withholdings. All forms of compensation referred to in this letter agreement are
subject to applicable with holding and payroll taxes and other deductions
required by law.

 

b.

Section 409A.  To the extent that any payment or benefit described in this
letter agreement constitutes “non-qualified deferred compensation” under Section
409A of the Internal Revenue Code (the “Code”), and to the extent that such
payment or benefit is payable upon your termination of employment, then such
payments or benefits shall be payable only upon your “separation from
service.”  It is intended that payments under this letter satisfy, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code (the (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).  The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A 1(h).  The parties intend that this letter shall be administered
in accordance with Section 409A of the Code.  To the extent that any

GDSVF&H\

 

--------------------------------------------------------------------------------

Mr. David B. McMullin

April 19, 2018

Page 4

 

 

 

provision of this letter is ambiguous as to its compliance with Section 409A of
the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code.  Each payment pursuant to this
letter is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A 2(b)(2).  The parties agree that this letter may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

c.

Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company, its Board of
Directors or its Compensation Committee related to tax liabilities arising from
your compensation.

 

9.

Interpretation, Amendment and Enforcement.  This letter agreement and Exhibit A
supersede and replace any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
Massachusetts law, excluding laws relating to conflicts or choice of law.  You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Massachusetts in connection with any Dispute or any
claim related to any Dispute.

Definitions. The following terms have the meaning set forth below wherever they
are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any written agreement
between you and the Company, (c) your material failure to comply with the
Company’s written policies or rules, (d) your conviction of, or your plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State, (e) your gross negligence or willful misconduct in performance of your
duties, (f) your continuing failure to perform assigned duties after receiving
written notification of the failure from the Company’s Board of Directors or (g)
your failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested your cooperation.

“Involuntary Termination” means your Termination Without Cause.

 

GDSVF&H\

 

--------------------------------------------------------------------------------

Mr. David B. McMullin

April 19, 2018

Page 5

 

 

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause.”

 

* * * * *




GDSVF&H\

 

--------------------------------------------------------------------------------

Mr. David B. McMullin

April 19, 2018

Page 6

 

 

 

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Confidentiality, Non-Competition and Work Product Agreement and returning them
to me.  This offer, if not accepted, will expire at the close of business on
Friday, April 20, 2018.  As required by law, your employment with the Company is
contingent upon your providing legal proof of your identity and authorization to
work in the United States.  Your employment is also contingent upon (i) your
starting work with the Company on or before Monday, May 7, 2018, (ii) your
completing an employment application and (iii) a background and/or reference
check to the Company’s satisfaction.

Very truly yours,

Aldeyra Therapeutics, Inc.

 

 

 

/s/ Todd C. Brady


By:  Todd C. Brady, M.D., Ph.D.

Title:  Chief Executive Officer

 

I have read and accept this employment offer:

/s/ David B. McMullin
Signature of David B. McMullin

Dated:  4/20/2018

Attachment

Exhibit A: Confidentiality, Non-Competition and Work Product Agreement

GDSVF&H\

 